English, C. J. The indictment charged that John Hut-son, the 2d day of April, 1882, in the cou'nty of Johnson, &c., unlawfully did make use of violent, abusive language to Mattie Hutson in her presence and hearing, which language in its common acceptation was calculated to cause a breach of the peace, against the peace, &c. The Court sustained a general demurrer to the indictment, discharged the defendant, and the State appealed. Upon what particular ground the Court quashed the in-, dictment, we are not advised. It follows t&e language of the statute, (Gantt’s Digest 1512), in charging the offense, and that in statutory misdemeanors is generally sufficient. State v. Witt, 39 Ark., 216. It is like the indictment in Hearn v. State, 34 Ark., 550, on which defendant was convicted, and the judgment was affirmed on appeal. Reversed and remanded with instructions to the Court below to overrule the demurrer to the indictment, and to require appellee to plead to it.